HAWKINS, Judge.
Appellant was convicted under an indictment charging him with theft of cattle, and his punishment assessed at two years in the penitentiary.
No statement of facts accompanies the record.
We find in the transcript the verdict of a jury finding appellant guilty and assessing the punishment heretofore indicated. So far as the transcript shows, no judgment was ever entered on the verdict. Neither does it show that sentence was ever pronounced against appellant.
Under the record now before us, it is imperative that the appeal be dismissed, and it is so ordered.